,:.~
                                                764



OFFICE OF THE ATTORNEY GENERAL OFTEXAS
                 AUSTIN
dsoorlbed property:     The 73rookablm %me,      I! ~3~5
pager gubfiaisd    at ZrookohLro, Zcsllor Sounty, Trzae,
and tiirr preu1m5, tgp,     iIqms1r.g stone, @lliQS,
Surriitux~, film,     aubocription   llat ~0 eood wil.3, at’
a rental OS ‘i?tio I!ucdmd Forty iJol.lnrs (&Zi&,OO) to be
paid in twr&+four       Ln&ollmnto      OS tan dollare   (JU.00)
each WBth, arid tlat prty       of the moorAd part la to .Qva
full um aixd sxmciue      amtrol    of the said i.wa~kshl.~
Tbt~a and reoeive end keep for her own um all euoJ~+
mntti, reveaw und rxaias of wI\etavsr Iricd %urlnG the
tent OS ito oontraat.      I;ho gorty of t:;e first    pert
furthor agwars to ~ivo the party OS t?ie t3ecoad part
%ri opPion to purchase the above duscribetd g-ziparty
six wntha oftar this contraat ia in aYhct.
*‘Setton&.   The party of thtt ssoond part' ioz t!m above
aonafderatiorx,~  ts&reea to pay to the pnrtg af tha siret’
part the rmtol    OS iWo Iiundmd C0rty 3ol.i.sra (;2&O,OO)
ior the two $%ara, nt ten 4&1ai-s (~.lil.G~] Q math
auxi.5g the texsi Of tkls cantraot.
*'The party of the Clrat part agree   to oaslst    the
pl’ty OS tfm oeoond gert; ,wfth sry miahanfofal.. trouble
that ray develop In tha obovci aeotlor;&d mwapapar,
Ourinf~ t-he shortu~e of 8uch~labor,. wRlttAoutany ex-
pboes to the gartg 0r tk.e ~sEicioIid
                                    pmt.
                                “A. 3. kndsroon
                               ‘“wiry Ann Axllst~(l8.’
     v&ereertw,    lagxil notiaea;  liu~h.a~ notiaes for
blda, (for nntorialo    to be purcheeed by ,tha oounty),
were >ublloho& bp ‘TM 53roolrsllre ‘T%os, ’ UEC8 bill
for suah oeryicas wea aubaitted to Lie oounty auditm
for hi8 5ppOVOl.     3uoh bUls# Sor services     e::d natoriala
Sumirked the .00ufity on tha part OS '310 2rookahii%
!i%as' w9&rO ti%ap~rOYtsd bs t&s OOUntjr&udit0&.
     I;nder your Opinion 6326, ~ivtm Sri raa20nao ta a
recuent, for tm opfslion by the Zion0rnble 2. 4'. I!erixa,
Jr., Courty Auditor,     .rw aall attmtlon to Article
231+0,  Vercoats itri5atst4 statutes, which prqvide*s
aat:
    ** . . .the oounty Judge asd imoh oo~iaaloocr
    ahall take a written oat& thzt he villl not Sa




                                                                   r

                                                                       /
     I
i   /
                                                                        767




              *This lntmpret%tlon          ts funde&ntally
                                                         contrmry to
        all   our lmfs,   ard   it   is,
                                     thorar’oru,  ap;:srsr,t that the
         Only   Question itiVOlVd4 I5 xr;etk:cr Or Lot ti:s tan ($10)
         dollars *wr moiit?: raacivb4 by Gudr~oAixieroon ror the
         rent ~of *T’he ~!,-ookshlr% ??u7".53*is on omlW*ot     or
         edoonta(:% received in conoldarotian      for any bid,
         proposal,  controot,    pirchaea or 5sle accruing fsora
         the operstiw of *The ~roo%ablreTlzes~ by Us
        leaaQ%*

           *It la -a,y opinion that,    in the abaetoa or ~:soof
        to the cJoatmry, if will     riot Iv.3 43suiicld tb3t the
        donorable A. 3. .&&eram roouivas ba3efits         uithsr
        directly   OT indirectly  flwl any oontroat botiwm
        %‘ellsr couaty snd *?hQ mookehira      Y=iraea,* or any
        enoluz;er;t or ncivantq:o fron any bib, 7jmo:osal
        oolltraat, sal% of mterial,    aarvi~a. or supjAm        ~. .
        By *The’Wookshire      T&m* to ;ial.kir County.
              91 have been unable to tiad any cssss h support
      ‘.ioi   the vlaw taken by the county auditor an4 dean it
          umeaeseary to ptmts authorltiee          Fn oupgort 0: t&s
          fUn4amttal    propoeition     that th%re   coti14 Bc A0
          abri&~exxnt of th0 r&tit of omarahlp ~4 the
          dttafiding right to foa8% or rent ~roP;ertle5 bsloa$-
          ing to a oitizan ueroly because ::e he4 bean ulaatcd
          to maw ss s pblio         01Xio1el.     Ludeed, Ft would
          aaeia that li ?sa mot 5.n~~ilge lrA tiny aaswapt10na,
          the confibence BeWoss4 upon bin by tho @ao>l%
          would justify   &issuiAng that LO benos’its accrue to
          him other t~han those which are inoiccmtal         to the
          owmrahip of hia yroy~rtloa.~




               .



.._
          "A ocntract which wotid'~ive     hla (the publlo
    offlolel)   831 i,ztdrsEt l& an ofriolsl   act to bf3
    Goat by bin would bs ropu&%ast to i.aw t&l ~uouad
    BwTeuty.   * * *Vu




.



                                                             -
         I.
                 769

.   .,




              case of
        no member or trie city couccil    or any other otrtcer
        OS 8 cor~oretion  6hctll '3~1Girwtly   or i&frectlY
        lntaroetad  to rpny cofitraot, tt;e considuraticn   of
        which is pld frm tLe city tm;i(BSurY.
                                                                                  i
             "nle fore&;oicc:
                           ruleirests upxa aouca yablio
        polloY.    1ta ohje43t  la t3 alsurLt to tn.3 city
        strict  fidalltg    upm the part of ttioao vf:io report-
        a5nt it end m.iiap3 it8 afi;ilr8.     '?Se rile arc)..
        hlbltlq    public ~,2ifcers 2roz being icterafited
        in pC.Aic contraate should bo seru~uL.ouslY
        enloroed .+'


nrcrrad to, &r&based U~D&aowd pbltc                  yolicy.     TLm object
18 to lnaure 20 th0 cwuty rrtrict fldclitp              upm the, cart of
:.:36e WbU.CSGU3~;0 its f"iQccil &Saifo,      CU.iri $hi2 Z*dlCt ;ZiSlibitillq;
;,>llc offlcialn    rr34 being Lotareated in pabiia CailEzriCt8
0:0tia btr acrtipu.louulY ur:f+orced.    It is our O~lnlOL, ~~WSVftx+*
C&t the situation      outLlmd in your ltrttttr &es not coxo wlttiin
tia prvlew of said Art. 373, r.vr within tt;e ruiao VT law laid
b!irn in the o@iio~3     s3ferred to.     Tbiu   nu~thoritiera 8x3 praa-
:::61Lly u.aanUous to t.;-zt:fa,rfeot that i:rs olPlcors,to          ba little,
;cnt Law an iAt0i*Stg dirO0tig or Lr;di;wctly* 3.2 tnfs sUbjesct
zatter  of ths cwtriwt.       h remote cceti.n~wioy will not bring
~14 OfLClows within the 5tPltutae. or tha rules laid doip in
ad 0;rini011e. Tie Taaa rule ia well statvd in 3L Ye%. Jurt
+ae 72, pp. 649-450, w3lch reaCs 861 followe:

             *kn 0Pirlcer   ia prot~bltod     rro;;l 3oti,ru3 in his
        Official   a&p&city 89 t0 nattars hi rhlch ha MS U
        lntiarest.    cvn8~icuoua exan?~lss of Suc~h;jrohlbltions
        are tkoae whiatl forbid judps         Pm% Sipting ti any          .'
        aaae, end h?w.bera of the ao~isslonarclt            court fron
        pwticlprtttng    in t&e cofisideratior;      of ezy clglin in
        *blah they are iatorustsd.          Jut to CVFiualthln the?
        rule the of21cer~s     intereat     imst bu d:raot a;?d
        aertalri; tie is not dis~s~ilif15d      by on rrl.le~_;ed
        &metary ir.termt      w::icti ia at Llil)Otcontinga?.t,    naa
        my nat iu. fact sriat       at all."




    .
     rt0n the 8uthoritie6         8b0v~ ~rerr~d        to, WS)826 or tke
0+1on that there ~I.11 b0 no olc2tlon      ot ony lew in pqing
far the le&.  vlotioee rerttmu   to, iinleaa coUu5ion   or frmd
PI rhown a8 to ttie csunty ju0~3
                               h , nFn,oe CA0 faote aiutad do
tat ahOW   t&St   t::a OOLlBt~   $A&&%   iI&8 S?:f   i&Atareatifl   tha   BUCU3
;rQl themror.